                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:15-cr-00224-FDW-DSC
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 DAVID LEE YOUNG, II,                            )                    ORDER
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Defendant’s pro se Motion to Reduce Sentence

Pursuant to First Step Act (Doc. No. 48). Also before the Court is Defendant’s pro se Motion to

Vacate Sentence (Doc. No. 45).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have ninety (90) days from the date of this Order to file its response with the

Court. The response should address both the Motion to Reduce Sentence (Doc. No. 48) as well as

the Motion to Vacate Sentence (Doc. No. 45). The Government shall advise the United States

Probation Office if the Government believes a supplemental Presentence Investigation Report will

be required.

       IT IS SO ORDERED.


                                   Signed: June 1, 2020




                                                 1



       Case 3:15-cr-00224-FDW-DSC Document 50 Filed 06/01/20 Page 1 of 1
